Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 32.1 SECTION 906 CERTIFICATION In connection with the Quarterly Report on Form 10-Q of MedPro Safety Products, Inc. (the Company) for the quarterly period ended March 31, 2008, as filed with the Securities and Exchange Commission on the date hereof (the Report), I, W. Craig Turner, Chief Executive Officer of the Company, do hereby certify, in accordance with 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: (1) The Report fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934, as amended; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. MEPRO SAFETY PRODUCTS, INC. Dated: November 14, 2008 By: /s/ W. Craig Turner W. Craig Turner Chief Executive Officer 32
